Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered April 4, 2003, which, in an action for personal injuries sustained in an automobile collision, granted defendant’s motion to renew plaintiffs prior motion for partial summary judgment, and, upon renewal, denied the motion, unanimously affirmed, without costs.
Defendant’s excuse for not submitting an affidavit of merit in *330opposition to plaintiffs motion for partial summary judgment is that he relocated to Florida some three weeks before the motion was made, and failed to advise his attorney thereof until at or about the time the motion was decided some three weeks after it was submitted. While defendant should have kept in closer contact with his attorney, we are satisfied that his failure to do so was inadvertent, and, given a short delay that resulted in no prejudice, renewal was properly granted (see Diaz v New York Downtown Hosp., 262 AD2d 62 [1999]; Cespedes v McNamee, 308 AD2d 409 [2003]). On the merits, an issue of fact as to plaintiffs fault is raised by defendant’s assertion that the accident occurred when plaintiffs vehicle cut in front of his vehicle (see Singh v Sanders, 286 AD2d 256 [2001]). Concur— Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.